DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                           FOURTH DISTRICT

                           STEVEN KOGAN
                              Appellant,

                                  v.

     R.J. REYNOLDS TOBACCO COMPANY, a foreign corporation,
  individually and as successor by merger to BROWN & WILLIAMSON
      TOBACCO CORPORATION and successor through merger to
     THE AMERICAN TOBACCO COMPANY, a foreign corporation,
         PHILIP MORRIS USA INC., a foreign corporation, and
       LORILLARD TOBACCO COMPANY, a foreign corporation,
                              Appellees.

                            No. 4D17-2256

                          [October 18, 2018]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Meenu Sasser, Judge; L.T. Case No.
50-2007-CA-023657-XXX-MB.

   Lance V. Oliver and Sara O. Couch of Motley Rice, LLC, Mt. Pleasant,
SC, John Hutchins Pinder, VI, Kent G. Whittemore, and Erin W. Lohmiller
of The Whittemore Law Group, P.A., St. Petersburg, Bruce H. Denson of
Bruce H. Denson, P.A., St. Petersburg, and Howard M. Acosta of the Law
Offices of Howard M. Acosta, St. Petersburg, for appellant.

   Scott M. Edson of King & Spalding LLP, Washington, DC, and William
L. Durham, II of King & Spalding LLP, Atlanta, GA, for appellee R.J.
Reynolds Tobacco Co.

   David M. Menichetti and Geoffrey J. Michael of Arnold & Porter Kaye
Scholer LLP, Washington, D.C., and Stephanie S. Sankar of Shook, Hardy
& Bacon L.L.P., Kansas City, MS, for appellee Philip Morris USA Inc.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2